Title: From John Adams to Robert R. Livingston, 10 March 1782
From: Adams, John
To: Livingston, Robert R.



No. 4.
Amsterdam March 10th. 1782
Sir

By the Address of the House of Commons to the King, his Majesty’s Answer, and the Resolution of the House in Consequence of it, “that he would be highly criminal and an Enemy to his Country who should attempt to carry on an offensive War in America against the Sense of the House”: by the surrender of Minorca and the disastrous face of British Affairs in Ireland, as well as in the East and West Indies, and by the uncommon Difficulties which my Lord North finds in raising the Loan, I think We may fairly conclude, that the United States are not to expect those horrid Scenes of Fire and Sword in future, which they have so often seen heretofore. Among the Causes, which have operated this Effect, may be reckoned the late Ordinance of Congress against British Manufactures, and the prospect which has been opened to them in Holland of a sudden Revival of the Dutch Manufactures of Delft, Leyden, Utrecht, and indeed all the other Cities of the Republick. The English have found all their Artifices to raise mobs in their favor in the Republick to be vain: they found that there began to be an Appearance of danger of popular Tumults against them: they have seen their Friends in this Country driven out of all their strong holds and forced to combat on the Retreat: they have found that the American Cause gained ground upon them every day, and that serious Indications were given of a Disposition to acknowledge our Independence, for the sake of reviving their Manufactures and extending their Commerce: all which together has raised a kind of Panick in the Nation, and such a Fermentation in Parliament as has produced a formal Renunciation of the Principle of the American War.

The Question now arises, what Measures will the Cabinet of St. James’s pursue? Will they agree to the Congress at Vienna? I believe not. Will they treat with the American Peace Ministers now in Europe. I fancy not. They will more probably send Agents to America, to propose some mad Plan of American Vice-Roys and American Nobility, and what not except common Sense and common Utility.
I presume, with Submission however, that Congress will enter into no Treaty or Conference with them, but refer them to their Ministers in Europe.
France and Spain I think cannot mistake their Interest and Duty upon this Occasion, which is to strike the most decided Strokes; to take the British Armies in New York and Charlestown Prisoners. Without this, in all probability before another Revolution of the Seasons all the United States will be evacuated, the British Forces sent to Quebeck, Hallifax and the West India Islands, where it will cost France and Spain more Time, Blood and Treasure to dispose of them, than it will this Campaign to capture them in New York and Charlestown.

With the greatest Respect and Esteem, I have the Honour to be, Sir, your most obedient and most humble Servant
J. Adams

